Citation Nr: 0213927	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for lung condition to 
include pulmonary embolism with left leg deep venous 
thrombosis.

3.  Entitlement to service connection for left ear hearing 
loss.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a later 
Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.  His DD Form 214 indicates that his military 
occupational specialty was as an aircraft electrical systems 
technician.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought in August 1998 and 
February 1999, and the veteran appealed its decisions denying 
service connection for left ear hearing loss disability, 
nicotine dependence, lung disability, and post-traumatic 
stress disorder.  The veteran's substantive appeal for his 
claim for service connection for his lung condition was 
received in the second VA Form 9, dated in April 1999.

The Board of Veterans' Appeals (Board) is not, at this time, 
considering the claim for service connection for post-
traumatic stress disorder.  Rather, the Board is undertaking 
additional development on that issue pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(1)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3105) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the claimant's response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  Nicotine dependence was not shown in service and is not 
shown currently.

2.  A lung condition to include pulmonary embolism was not 
shown in service and is unrelated to any incident of service 
origin.

3.  Left ear hearing loss was not shown in service and left 
ear hearing loss disability is not currently shown.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred or aggravated as a 
result of wartime service.  38 U.S.C.A. §§ 1103, 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  Lung disease with deep venous thrombosis was not incurred 
or aggravated as a result of wartime service, including Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1103, 1110, 1116 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2001).  

3.  Left ear hearing loss disability was not incurred or 
aggravated as a result of wartime service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it did consider and act based on 
them after they were, including as reflected by its February 
2002 letter to the veteran, and VA's duties have been 
fulfilled nevertheless, both from pre- and post-VCAA 
enactment action.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  

The record shows that VA has met its duties.  The veteran was 
notified of evidence and information needed to substantiate 
and complete his claims in the VA Form 21-526 which he 
submitted in January 1998, the April 1998 RO letter to 
veteran indicating to him what VA was doing and what he 
needed to do, a June 1998 letter to the veteran advising him 
to submit service medical records in his possession, the 
August 1998 rating decision and cover letter to the veteran, 
the January 1999 rating decision and statement of the case, 
the February 1999 cover letter to the veteran, the April 1999 
statement of the case and cover letter to veteran, the August 
1999 RO letter to veteran advising him to submit competent 
medical evidence as well as lay evidence and to tell the RO 
the location and time of any VA treatment, the December 2001 
the supplemental statements of the case, the January 2002 
letter to veteran advising him of VA's duty to notify him 
about his claim, of VA's duty to assist him obtain evidence 
for his claim, of what the evidence must show to establish 
entitlement ,and of what information or evidence was still 
needed from him, what he could do to help with his claim, and 
when and where he could send information or evidence, the May 
2002 supplemental statement of the case, a May 2002 rating 
decision and letter to the veteran, and an August 2002 letter 
to the veteran.

The Board concludes that the discussions in the above 
identified documents informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  See Quartuccio v. Principi, 
__ Vet.App. __, __, No. 01-997, slip op. at 6-7 (June 19, 
2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain service medical 
records and VA medical records.  Service medical records were 
received in August 1998 in response to a April 1998 request 
therefor.  VA medical records were obtained in April 1998 in 
response to a April 1998 request therefor.  The veteran 
submitted additional VA medical records in April 1999.  The 
veteran has not identified any relevant private medical 
evidence and authorized VA to obtain it on his behalf.  
Examinations for VA examination purposes are not necessary.  
See 38 C.F.R. § 3.326, including as amended by 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it, and VA made reasonable attempts to obtain 
evidence.  In this case, VA's actions are consistent with the 
VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 3.326 
(2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and no further action is necessary.  VA issued the veteran a 
VCAA notification letter in January 2002 and developed and 
adjudicated the hearing loss claim pursuant to the VCAA in 
May 2002.  The development and adjudication procedures it 
employed for the lung and nicotine dependence claims were 
consistent with the VCAA.  VA's duties have been fulfilled.  
For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument.  Accordingly, the Board 
may proceed with a discussion of the matters at issue.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

38 U.S.C.A. § 1103.  Special provisions relating to claims 
based upon effects of tobacco products.

  (a) Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.  
  (b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death from disease or injury which is otherwise 
shown to have been incurred or aggravated in active military, 
naval, or air service or which became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in section 1112 or 1116 of this 
title.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).  

If a veteran was exposed to Agent Orange during active 
service, certain listed diseases are rebuttably presumed to 
be service-connected if manifested within prescribed times 
after service.  The only respiratory diseases so presumed are 
respiratory cancers.  38 C.F.R. § 3.309(e).

Nicotine dependence

The veteran claimed service connection for nicotine 
dependence in December 1998.  In doing so, he submitted lay 
statements from himself and others indicating that he began 
smoking in service.  

Service medical records do not show nicotine dependence.  The 
veteran's chest, lungs, and psychiatric system were normal on 
service discharge examination in March 1970.  

A June 1997 VA hospital discharge summary indicates that the 
veteran had a 50-pack year history with tobacco.  As of 
February 1998, he was still smoking but interested in 
quitting.  

An August 1998 letter from a VA physician reports smoking-
related chronic obstructive pulmonary disease.  

An August 1998 Armed Forces Institute of Pathology (AFIP) 
report indicates that a biopsy of the veteran revealed 
changes suggestive of respiratory bronchiolitis due to 
smoking.

In an April 1999 VA Form 21-4138, the veteran indicated that 
nicotine dependence had resulted in a pulmonary condition.

In an April 1999 VA Form 9, the veteran asserted that he has 
been diagnosed with nicotine dependence as shown by medical 
evidence he attached.  He attached the above August 1998 VA 
and AFIP records.  They do not contain a diagnosis of 
nicotine dependence.  He also stated that there was a 
relationship between his lung condition and tobacco use.

The medical evidence of record does not contain a diagnosis 
of nicotine dependence.  While the veteran states that the 
evidence he submitted shows that he has been diagnosed with 
nicotine dependence, a plain review of it reveals that it 
does not.

To the extent that the veteran seeks service connection for 
nicotine dependence on the basis that nicotine dependence is 
related to the use of tobacco products during service, his 
claim is precluded.  38 U.S.C.A. § 1103.  

Regarding any other mode of acquisition (none are contended) 
of nicotine dependence, since nicotine dependence was not 
shown in service and is not shown currently, service 
connection for it is not warranted.  38 U.S.C.A. §§ 1110.

While the veteran has provided evidence of in-service tobacco 
use, there is no competent medical evidence presented that 
the veteran acquired a nicotine dependence in service as 
would permit a grant of entitlement to service connection for 
it.  See VAOPGCPREC 19-97; VAOPGCPREC 2-93 (O.G.C. Prec. 2-
93); VAOPGCPREC 67-90 (O.G.C. Prec. 67-90); see also, 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685 (1998) (now codified 
at 38 U.S.C.A. § 1103).

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

Lung disability

The veteran claims service connection for lung disability, 
including on the basis of in-service Agent Orange exposure.  
Its service incurrence or aggravation in light of 
38 U.S.C.A. § 1103(b) and 38 U.S.C.A. § 1110 is also for 
consideration.  The information in the paragraphs above is 
noted.

A June 1997 VA hospital discharge summary notes that the 
veteran had a four week history of lower extremity pain.  
Then two weeks before admission, he developed chest pain 
which brought him to his knees and lasted for two hours.  
Left lower extremity deep venous thrombosis, status post 
pulmonary embolus was/were diagnosed.

The August 1998 VA and AFIP medical evidence reported above 
shows that he has current lung disability, including smoking-
related chronic obstructive pulmonary disease and changes 
suggestive of respiratory bronchiolitis due to smoking.  In 
addition, it shows emphysema, anthrasilicosis and reactive 
changes, and pleuritis with silicate material.  None of the 
respiratory diseases is on the list at 38 C.F.R. § 3.309(e) 
of diseases associated with Agent Orange exposure, and 
neither is deep venous thrombosis.

Moreover, the service medical records do not show any lung or 
venous disease.  The veteran's lungs and vascular system were 
normal on service discharge examination in March 1970, as was 
a chest X-ray.  There are no records of continued lung 
disease since service, and no medical evidence of record 
relates current lung disease or deep venous thrombosis 
disability to service.  At the time of the June 1997 VA 
hospitalization, the veteran reported that he had not 
previously seen a physician for this problem.  In light of 
all of the above, the claim is denied.

The Board is aware of the August 1998 AFIP medical opinion 
noting prior mineral exposure and possible recent chemical 
exposure.  However, there is no indication that the examiner 
related any lung disease process to service.  Rather, the 
examiner noted the veteran's employment in the coal mining 
industry and recent exposure rather than in-service exposure.

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

Left ear hearing loss disability

The veteran's service medical records do not show left ear 
hearing loss.  His ears were normal on service discharge 
examination in March 1970.  Left ear hearing loss disability 
as defined by 38 C.F.R. § 3.385 is not shown at any time 
since service. 

Under the circumstances, service connection for left ear 
hearing loss disability is denied.  There is no competent 
medical evidence of a current left ear hearing loss 
disability or of a nexus between it and service.  In the 
veteran's January 1998 VA Form 21-526, he indicated that he 
had left ear hearing loss and that it was due to service.  In 
a March 1999 VA Form 9, he indicated that he was an aircraft 
electrician and had been exposed to jet engine noise on a 
prolonged basis during service, and that significant hearing 
loss occurred around Christmas 1968.  However, as a 
layperson, he is unable to indicate that he has current left 
ear hearing loss disability or that it was due to service.  
Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.


ORDER

Entitlement to service connection for nicotine dependence is 
denied.  

Entitlement to service connection for lung disease with left 
lower extremity deep venous thrombosis is denied.  

Entitlement to service connection for left ear hearing loss 
is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

